This case was tried in the county court of Oklahoma county, on the 15th day of December, 1920, resulting in a verdict and judgment in favor of the defendant in error, R.A. Woodruff, and against the plaintiff in error, Merchants southwest Transfer 
Storage Company. Motion for a new trial in the lower court wits overruled and within the time allowed by law, the plaintiff in error perfected its appeal to this court by filing its Petition in error with case-made attached.
On the 31st day of July, the attorney for the defendant in error accepted service of the plaintiff in error's brief, and on the same day said brief was filed in this court. The defendant in error has filed no brief and no extension of time has been granted, and no excuse is shown why such brief has not been filed.
We have examined the errors assigned in the brief of the plaintiff in error and the record upon which they are predicated, and the grounds urged for a reversal appear to be well taken.
Where such a situation arises ass presented in this case, we are not required to search the record for reasons why the judgment should be upheld, neither are we required to search for authorities in support of the judgment appealed from.
Upon the authority of Miles v. Bird, 41 Okla. 428,138 P. 789, and Walker v. Robinson, 66 Okla. 56, 166 P. 1042, the judgment appealed from will be reversed in accordance with the prayer of the petition in error and the cause remanded
By the Court: it is so ordered.